Citation Nr: 0902043	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  04-14 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable rating for service-connected 
residuals, fracture distal shaft left tibia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to May 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The Board previously denied this claim in a decision dated in 
August 2007.  Pursuant to a Joint Motion to Remand, the Court 
of Appeals for Veterans Claims (Court) vacated the Board's 
decision in an Order dated in September 2008.  The Court 
remanded the case to the Board for readjudication consistent 
with the joint motion.  The case has been returned to the 
Board for readjudication.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In support of his claim for a compensable rating for 
residuals of a left tibia fracture, the veteran, in his 
substantive appeal, dated in April 2004, alleged that he had 
chronic neuropathy of his left ankle.  The veteran asserted 
that he had seen many specialists who had confirmed he had 
foot drop and nerve damage.  The veteran provided the names 
and addresses of four physicians who could confirm the 
diagnosis of chronic neuropathy: Dr. A.D., Dr. J.H., Dr. 
D.B., and Dr. W.T.  The veteran also mentioned a fifth 
physician from whom he had received treatment-Dr. M.E.-but 
did not provide an address for that doctor.  In response to 
the veteran's substantive appeal, in correspondences dated in 
May 2004, the RO requested treatment records from the doctors 
whose addresses the veteran had provided.  In those 
correspondences, the RO specified it was seeking records of 
treatment for "all conditions." 

In June 2004, the RO received a substantial amount of 
treatment records from Dr. D.B. pertaining to treatment the 
veteran received from January 1995 through May 2004 for 
various conditions.  The RO did not receive responses to its 
June 2004 correspondences from Dr. A.D., Dr. W.T., or Dr. 
J.H.  The record failed to show that the RO made any follow-
up requests.  

Although the RO did not receive responses to its June 2004 
correspondences from Dr. A.D., Dr. W.T., or Dr. J.H., records 
from those doctors had already been associated with the 
claims file in September 2002 in support of prior claims for 
compensation and pension the veteran had filed.  

Among the records submitted by Dr. D.B. in May 2004 were his 
own notes, and records of treatment from providers at Mayo 
Clinic (including Dr. A.D., Dr. M.E., Dr. B.S., and others) 
and St. Francis Medical Center.  Many of these records, such 
as a progress note from Dr. B.S., dated in June 1999, 
confirmed that the veteran had bilateral peripheral 
neuropathy.  Many of the records received in May 2004 were 
duplicative of what had been submitted in September 2002.  

VA's duty to assist a veteran in the development of a claim 
requires that VA make reasonable efforts to obtain relevant 
records from non-federal agencies.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(1) (2008).  Such 
reasonable efforts will generally consist of an initial 
request for the records, and if the records are not received, 
at least one follow-up request.  Id.  A follow-up request is 
not required if a response to the initial request indicates 
that the records sought do not exist or that a follow-up 
request for the records would be futile.  Id.  VA will 
discontinue providing assistance in obtaining evidence for a 
claim if the evidence obtained indicates that there is no 
reasonable possibility that further assistance would 
substantiate the claim.  U.S.C.A. § 5103A(a)(2) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(d) (2008).  

The Board finds that further efforts must be undertaken to 
obtain any potentially relevant records of treatment from 
private providers that have not already been associated with 
the claims file.  Specifically, the duty to assist requires 
that VA attempt to obtain records pertaining to treatment for 
residuals of fracture of the distal shaft left tibia from Dr. 
A.D., Dr. W.T., Dr. J.H., and Dr. M.E. for the period 
beginning September 2002 to the present.  The duty to assist 
also requires that VA attempt to obtain such records from Dr. 
D.B., beginning June 2004 to the present.  

During the course of this appeal, the Court handed down a 
decision concerning claims for increased ratings.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Pursuant to 
Vazquez-Flores, for an increased-compensation claim, VCAA 
requires, at a minimum, that VA notify the claimant that the 
evidence demonstrates a worsening or increase in severity of 
the disability and the effect that worsening has on the 
veteran's employment and daily life.  Here, the veteran was 
provided with VCAA notice pertaining to his increased rating 
claim in correspondence dated in January 2003.  That notice 
did not inform the veteran that when determining a disability 
rating, VA considered evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening had on the veteran's employment and daily life.  
The veteran should be provided with notice to ensure 
compliance with Vazquez-Flores v. Peake.    

Accordingly, the case is REMANDED for the following action:

1.  Take steps necessary to obtain records 
from Dr. D.B. related to treatment for a 
left leg condition after June 2004.   

Take steps necessary to obtain records 
from Dr. A.D., Dr. W.T., and Dr. J.H. 
related to treatment for a left leg 
condition after September 2002.   

If no response is received, make at least 
one follow-up request and document such 
efforts in the claims file.

2.  Provide the veteran with VCAA notice 
specifically for increased rating claims.  
The veteran should be asked to provide 
evidence demonstrating a worsening or 
increase in severity of the left ankle 
disability and the effect that worsening 
has on the veteran's employment and daily 
life.  Vazquez-Flores v. Peake 22 Vet. 
App. 37 (2008).  The text of Diagnostic 
Code 5262 should be included.  

3.  Thereafter, the veteran's claim of 
entitlement to a compensable rating for 
service-connected residuals, fracture 
distal shaft left tibia should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

